DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer boss (e.g. claim 6) and connection ear (e.g. claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 7-8, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunswick et al. herein referred to as “Brunswick” (WO 2008/067352, previously cited on IDS filed 1/15/2021).
As to claims 1 and 20, Brunswick discloses a warewasher having a base 30 and overflow cover 70 provided with an overflow port, mounting portion, overflow chamber, and overflow hole 76, 78 (see Figure 2, which shows in detail the overflow cover 70 mounting into base 30). There is a connection portion 77 which in engaged with the mounting portion for fixing (see Figure 2). The overflow port and hole 76, 78 (Figure 3) are both in communication with the overflow chamber to form an overflow channel between the overflow cover body and base (see Figures 2-3). One side of the overflow cover, adjacent to the upper surface of the base is arranged with a water inlet plate (see part of the cylindrical side wall of the cylindrical pump strainer 70, alternatively the top wall of cylindrical pump strainer 70) communicates with the overflow port, and the water inlet plate is provided with a plurality of filter holes (see holes in strainer 70). 
As to claim 4, as shown in Brunswick at Figures 2-3 the filter of cover 70 is installed along the water inlet and detachably shown at Figure 6, for example. 
As to claims 7-8, Brunswick discloses the use of a water distribution component having a cover at pump strainer 70 of drain assembly 51, including water inlet and outlet (see for example, Figure 3, water flows downwards). The interior of the drain assembly 51 reads on the water distribution chamber. As also shown in Figure 3, there are several inclined surfaces within the interior water flow pathway of the drain assembly 51, including outer and inner stalks 82, 86, which have first and second inclined surfaces; the addition of the interior shape of the stopper 74 (reads on reinforcing rib) creates a variable cross section in the body. In Figure 1, the draining of liquid from tank 30 communicates with the manifold assembly and its many nozzles at 26, for example. The cover of pump strainer 70 is cylindrical and functions as claimed. 
As to claim 13, Brunswick at Figure 1 discloses spray arms 26 and 28, which branch from piping from tank 30, and with help from pump 32; such piping and pump system read on the distribution components and associated piping as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunswick as applied to claims above.
As to claims 2 and 3, Brunswick as shown in Figures 2-3 illustrates its overflow cover 70 is mounted to the upper tank surface 77 with use of an extension wall formed on vertical walls of cover 70, and associated groove of the connecting portion 77, along with other connective structures shown as claimed. Use of common fastening and connecting elements would have been obvious to one having ordinary skill in the art at the time of the invention, to allow connection of these parts together, while still allowing a user to easily remove the filter for regular maintenance and easily return the device back into the warewasher. 
As to claims 9-12, it is unclear whether Brunswick includes reinforcing structures on the water distribution cover as claimed because the illustrations in Brunswick show the cross-section and it is not 
As to claims 14-19, in Brunswick as shown in Figure 1, for example, there are two spray arms 26 and 28. Duplication of these spray arms to have a third would have been obvious to allow for greater targeted spraying of wares on the rack. The purpose of the spray arms is to spray fluid inside the washer, and the addition of a spray arm would further that objective. Correspondingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the cross-sectional area of each spray conduit distribution pipeline, to achieve substantial pressure flow to each area of the warewasher, and thus perform effective cleaning. 
As discussed above, Brunswick discloses two spray arms 26 and 28, however, duplication of spray arms and associated piping would have been obvious to one having ordinary skill in the art at the time of the invention to allow for greater targeted spray cleaning at various locations within the warewasher. Also, as discussed above, adding sealing arrangements such as a connection ear and .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunswick as applied to claims above, and further in view of Jiong et al. (CN 203898242, cited on the IDS filed 4/9/2020).
As to claims 5-6, Brunswick shows its device formed on the bottom of its base rather than a sidewall of its warewasher. However, Jiong discloses an alternative known configuration where the device is formed on the sidewall of the warewasher (generally see Figure 1), which reads on the claimed features. It would have been obvious to one having ordinary skill in the art at the time of the invention to orient the overflow device at a lower portion of the apparatus, including the lower side walls, to prevent overflow from a desired height, and thus prevent leaking as taught by the placement in Jiong. 
As noted above, it is unclear what a buffer boss is made of as this feature is not illustrated or described in detail in the disclosure as-filed. If this is an attachment device, it would be obvious to one having ordinary skill at the time of the invention to use an attachment means to connect the separate parts of the overflow device to the walls of the warewasher, to keep it from falling apart during operation. A nut or bolt, that is convex at its head is a well-known attachment means, for example. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711